Plaintiffs in error sought injunction to restrain the enforcement of an occupational license tax ordinance of the town of Marshall. Judgment below sustained the ordinance.
Plaintiffs in error concede that subsequent to the submission of the case at bar, three decisions of this court have settled the controversy herein presented in so far as it concerns the power of municipal authorities to impose a license tax for revenue purposes. City of Drumright v. Strand Amusement Co.,139 Okla. 162, 282 P. 128; Ex parte Dickison, 28 Okla. 266,280 P. 797; Binion v. Dickison, 138 Okla. 171, 280 P. 801.
It is our opinion that the cited cases are decisive of the whole controversy herein presented.
Judgment affirmed.
HEFNER CULLISON. SWINDALL, ANDREWS and KORNEGAY, JJ., concur. LESTER, C. J., CLARK, V. C. J., and McNEILL, J., absent.